          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 1 of 33


 1   Anthony J. Nunes (SBN 290224)
 2   Nunes Worker Rights Law, APC
     15260 Ventura Blvd, Suite 1200
 3   Sherman Oaks, CA 91403
 4   Telephone: 530-848-1515
     Fax: 424-252-4301
 5   tony@nunesworkerrightslaw.com
 6
     Attorneys for Plaintiff SHANNON HAMLIN, on behalf of herself and all others
 7
     similarly situated
 8
                          UNITED STATE DISTRICT COURT
 9

10                     EASTERN DISTRICT OF CALIFORNIA
11
     SHANNON HAMLIN, on behalf of               Case No. 2:20-at-01279
12   herself and all others similarly situated,
13
                                                 CLASS ACTION COMPLAINT
                  Plaintiff,                     FOR:
14

15                  vs.                           1. Failure to Pay Minimum Wage
                                                  2. Collective Action - Violation of the
16   TC DEVA GROUP LLC, a California                 Fair Labor Standards Act (“FLSA,”
17   corporation, doing business as Thai             29 U.S.C. 201, et seq.)
     Canteen, and THAI – The House of             3. Failure to Provide Meal Periods
18
     Authentic Ingredients, and DOES 1-10,        4. Failure to Provide Paid Rest Breaks
19                                                5. Failure to Pay All Wages at
                Defendants.                          Termination (Labor Code Section
20
                                                     201-203)
21                                                6. Failure to Provide Accurate Wage
                                                     Statements
22
                                                  7. Unfair Business Practices
23                                                   (Business & Practices Section
24
                                                     17200)
                                                  8. Violation of Labor Code Section
25                                                   2699 (PAGA)
26
                                                DEMAND FOR JURY TRIAL
27

28
                                              1
             HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
           Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 2 of 33


 1         Plaintiff Shannon Hamlin ("Plaintiff") allege, on behalf of herself and all
 2
     others similarly situated, causes of action against Defendants, each of them, as
 3

 4   follows:
 5                                               I.
 6
                                       INTRODUCTION
 7

 8         1.      This is an action brought on behalf of current and former employees
 9
     for TC DEVA GROUP LLC (hereinafter "Defendants" or "Thai Canteen" or
10

11
     “THAI – The House of Authentic Ingredients”).

12         2.      Defendants’ operate two Thai cuisine restaurants in Sacramento,
13
     California. Defendants’ staff worked primarily at one restaurant, but regularly
14

15   switch over to work at the other restaurant.
16         3.      Plaintiff SHANNON HAMLIN (hereinafter “Plaintiff”) is a former
17
     server for “Thai Canteen” in California.
18

19         4.      Defendants violated the U.S. Fair Labor Standards Act, California’s
20
     Labor Code, and California Industrial Welfare Commission (“IWC”) Wage Order
21
     No. 9-2001, as amended (“Wage Order No. 9”) which include:
22

23                 a.     Failing to pay its employees premium wages for missed meal
24
                          periods;
25

26                 b.     Failing to pay its employees premium wages for missed rest

27                        periods;
28
                                                 2
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 3 of 33


 1                 c.     Failing to pay its employees minimum wage as required by
 2
                          California law for every hour worked;
 3

 4                 d.     Failing to maintain accurate employment records for its
 5                        employees in California; and
 6
                   e.     Failing to pay its employees amounts owed at the end of
 7

 8                        employment.
 9
           5.      Plaintiff, on behalf of herself and the proposed class and subclasses,
10

11
     seeks unpaid wages and penalties for Labor Code violations.

12                                               II.
13
                                        JURISDICTION
14

15         6.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §
16   1331 and 29 U.S.C. § 206(a)(1).
17
           7.      Federal jurisdiction is proper due to Defendants’ violations of the
18

19   minimum wage provision of the U.S. Fair Labor Standards Act. 29 U.S.C. §
20
     206(a)(1). As described herein, Plaintiff alleges Defendants failed to pay any
21
     wages for frequent off-the-clock work and failed to pay all wages for clocked
22

23   hours worked.
24
           8.      Plaintiff alleges that Defendants systematically violates the Fair
25

26   Labor Standards Act by failing to provide Plaintiff and other class members

27   minimum wage for all hours worked.
28
                                                 3
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
           Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 4 of 33


 1         9.      Venue lies within the Eastern California District because Defendant
 2
     TC DEVA GROUP LLC is headquartered in the Eastern District in Sacramento,
 3

 4   California.
 5                                              III.
 6
                                            PARTIES
 7

 8         Plaintiff
 9
           10.     Plaintiff is a resident of Sacramento County, California. At all
10

11
     relevant times herein, Plaintiff was employed by Defendants as a non-exempt

12   server.
13
           11.     Plaintiff is a former server for “Thai Canteen” in California.
14

15         Defendants
16         12.     Plaintiff alleges on information and belief that Defendant TC DEVA
17
     GROUP LLC, owns and operates “Thai Canteen,” and “THAI – The House of
18

19   Authentic Ingredients.”
20
           13.     Defendant is headquartered in the Eastern District in Sacramento,
21
     California.
22

23         14.     Defendant’s staff worked primarily at one restaurant, but regularly
24
     switch over to work at the other restaurant.
25

26

27

28
                                                 4
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
           Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 5 of 33


 1         15.    Plaintiff alleges on information and belief that Defendant TC DEVA
 2
     GROUP LLC, issues uniform policies and procedures for all servers working for
 3

 4   Defendant.
 5         16.    The true names and capacities, whether individual, corporate,
 6
     associate, or otherwise, of Defendants sued here in as DOES 1 through 10,
 7

 8   inclusive, are currently unknown to Plaintiff, who therefore sues Defendants by
 9
     such fictitious names. Plaintiff is informed and believes, and based thereon
10

11
     alleges, that Defendants designated herein as DOE(S) are legally responsible in

12   some manner for the unlawful acts referred to herein.
13
           17.    Plaintiff will seek leave of court to amend this complaint to reflect
14

15   the true names and capacities of the Defendants designated hereinafter as DOE(S)
16   when such identities become known.
17
           18.    Plaintiff is informed and believes and thereon alleges that at all
18

19   relevant times each Defendant, directly or indirectly, or through agents or other
20
     persons, employed Plaintiff and the other class members, and exercised control
21
     over the wages, hours, and working conditions of Plaintiff and the other class
22

23   members.
24
           19.    Plaintiff alleges on information and belief that Defendants operate as
25

26   a joint employer and issue uniform policies and procedures for all servers and

27   other class members.
28
                                               5
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
           Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 6 of 33


 1         20.     Plaintiff is informed and believe, and thereon allege that at all
 2
     relevant times each Defendant, directly or indirectly, or through agents or other
 3

 4   persons, employed Plaintiff and the other class members, and exercised control
 5   over the wages, hours, and working conditions of Plaintiff and the other class
 6
     members.
 7

 8         21.     Plaintiff is informed and believes, and based thereon alleges, that
 9
     each Defendant acted in all respects pertinent to this action as the agent of the
10

11
     other Defendants, carried out a joint scheme, business plan or policy in all

12   respects pertinent hereto, and the acts of each Defendant are legally attributable to
13
     the other Defendants.
14

15         22.     Defendants in all respects acted as the employer and/or joint
16   employer of Plaintiff and the putative class. Plaintiff is informed and believes
17
     and thereon alleges that at all times relevant to this action, the named Defendants
18

19   and Defendants DOES 1 through 10 were affiliated, and were an integrated
20
     enterprise.
21
           23.     Plaintiff is informed and believes and thereon alleges that, at all
22

23   relevant times, each Defendant was the principal, agent, partner, joint venturer,
24
     officer, director, controlling shareholder, subsidiary, affiliate, parent corporation,
25

26   successor in interest and/or predecessor in interest of some or all of the other

27   Defendants, and was engaged with some or all of the other Defendants in a joint
28
                                               6
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
           Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 7 of 33


 1   enterprise for profit, and bore such other relationships to some or all of the other
 2
     Defendants so as to be liable for their conduct with respect to the matters alleged
 3

 4   below.
 5         24.     Plaintiff is informed and believes and thereon alleges that each
 6
     Defendant acted pursuant to and within the scope of the relationships alleged
 7

 8   above, that each Defendant knew or should have known about, authorized,
 9
     ratified, adopted, approved, controlled, aided and abetted the conduct of all other
10

11
     Defendants.

12                                           IV.
13                              GENERAL ALLEGATIONS
14
           25.     Plaintiff worked as a server for Defendants from approximately June
15

16
     2018 to August 2020 in Sacramento, California.

17         26.     Plaintiff alleges that Defendants’ corporate policies, procedures, and
18
     uniform understaffing, were either written or institutionalized into each
19

20   Defendant’s labor practices, such that Plaintiff and the class she seeks to represent
21   were not able to, or permitted to, take timely rest breaks or lunch periods,
22
     pursuant to the Labor Code, Industrial Welfare Commission Wage Order 5-2001,
23

24   and other applicable Wage Orders.
25
           27.     Defendants encouraged or guided Plaintiff and other members of the
26

27
     purported class to take early or late breaks or skip breaks to avoid having

28
                                               7
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
           Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 8 of 33


 1   employees on breaks during the restaurants’ busy evening shifts and Defendants
 2
     did not let employees cover for other employees on breaks. This uniform policy
 3

 4   was at the expense of Plaintiff’s right to be able to take breaks at legally
 5   permissible time (even if during busy times) in Defendants’ restaurants.
 6
           28.    Defendants’ computer timeclock management system was frequently
 7

 8   not working or unavailable to Plaintiff and class members. Defendants’ managers
 9
     would later insert clock-in and clock-out times that did not accurately reflect
10

11
     employee’s actual work hours.

12         29.    Plaintiff alleges that Defendants systematically reduced servers’
13
     wages by rounding-up their start times and rounding-down their shift end times.
14

15   Subsequently, servers did not receive minimum wage for hours that Defendants
16   failed to accurately record.
17
           30.    Plaintiff alleges Defendants implemented and maintained a
18

19   company-wide policy to pay non-exempt servers less than the applicable
20
     minimum wage by failing to pay servers for all hours worked. Defendants were
21
     aware of the fact that under their system, Plaintiff regularly worked unpaid hours
22

23   and/or worked for compensation at less than the applicable minimum wage.
24
           31.    Plaintiff alleges Defendants also failed to provide overtime wages
25

26   earned for all hours worked by Plaintiff in excess of eight hours per day and/or

27   forty hours per week. Where overtime compensation was received at all, it was
28
                                               8
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
           Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 9 of 33


 1   for fewer than all overtime hours worked and was paid at less than the amount
 2
     required by California law.
 3

 4         32.    Plaintiff alleges that in order to meet Defendants’ workload
 5   requirement, she typically worked through both meal periods and rest breaks.
 6
           33.    Plaintiff alleges Defendants also failed to provide Plaintiff with all
 7

 8   the required meal periods when they worked more than five hours in a day; and
 9
     Defendants failed to pay Plaintiff a one-hour premium wage in lieu thereof.
10

11
           34.    Plaintiff alleges Defendants failed to provide Plaintiff with timely

12   and accurate wage and hour statements.
13
           35.    Plaintiff alleges Defendants did not maintain adequate records
14

15   pertaining to when Plaintiff began and finished each work period; meal/rest
16   breaks; hours worked per day; hours worked per pay period; and applicable rates
17
     of pay for all regular hours and overtime.
18

19         36.    Plaintiff alleges that Defendants have maintained and continue to
20
     maintain uniform practices and procedures which are in inconsistent with state
21
     and federal law.
22

23         37.    Plaintiff alleges that Defendants engage in uniform policies and
24
     conduct, as alleged herein resulting in violations of Labor Code §§ 201, 202, 203,
25

26   204, 226, 226.7, 510, 1194, and 2750.5.

27

28
                                               9
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
             Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 10 of 33


 1           38.   Plaintiff brings this action pursuant to Business and Professions
 2
     Code §§ 17200-17208, seeking injunctive relief and restitution of all benefits
 3

 4   obtained by Defendants by engaging in the unlawful conduct complained herein.
 5           39.   California law requires employers to reimburse employees for such
 6
     expenses, as they are for the benefit of the employer and are necessary for the
 7

 8   employees to perform their jobs. Defendants failed and continues to fail to
 9
     reimburse its servers for such expenses.
10

11
             40.   Defendants’ servers do not/did not receive meal breaks, or rest

12   breaks as required by the California Labor Code and Wage Order No. 9.
13
             41.   Defendants’ servers did not receive accurate wage statements.
14

15           42.   On August 4, 2020, Plaintiff filed a Private Attorney General Act
16   (“PAGA”) Notice with the California Labor and Workforce Development Agency
17
     (LWDA), and served a copy on Defendant TC DEVA GROUP LLC by certified
18

19   mail.
20
             43.   Plaintiff’s counsel also served a request for Plaintiff’s employment
21
     records pursuant to California Labor Code § 226.
22

23                                               V.
24
                                    CLASS ALLEGATIONS
25

26           44.   Plaintiff brings this cause of action on behalf of herself and on behalf

27   of all persons similarly situated, (“the class”) as alleged herein. This action is
28
                                                 10
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 11 of 33


 1   brought and may properly be maintained as a class action pursuant to the
 2
     provisions of California Code of Civil Procedure section 382, Federal Rule 23,
 3

 4   and other applicable law pertaining to class actions.
 5         45.     The proposed class Plaintiff seeks to represent is presently defined as
 6
     follows:
 7

 8                 Proposed Class:
 9
                   All of Defendants’ employees who work or have worked for
10                 Defendants in California within the four years prior to the date of the
11
                   filing of this Complaint through the date of the final disposition of
                   this action.
12

13
           46.     The proposed subclasses Plaintiff seeks to represent are presently

14   defined as follows:
15
                   Meal Period Subclass:
16

17                 All persons who have worked for Defendants during the Liability
                   Period who are owed unpaid wages for missed meal periods.
18

19                 Rest Break Subclass:
20
                   All persons who have worked for Defendants during the Liability
21                 Period who are owed unpaid wages for missed rest breaks.
22
           47.     Plaintiff is a member of the proposed class and all subclasses.
23

24
           48.     There is a well-defined community of interest in the litigation and

25   the class is ascertainable.
26
           A.      Numerosity: The class is so numerous that individual joinder of all
27

28   members is impractical under the circumstances of this case. While the exact
                                                 11
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 12 of 33


 1   number of class members is unknown to Plaintiff at this time, Plaintiff is
 2
     informed and believes and thereon alleges that the class consists of 100 persons or
 3

 4   more.
 5           B.      Common Questions Predominate: Common questions of law and
 6
     fact exist as to all class members, and predominate over any questions that affect
 7

 8   only individual members of the class. The common questions of law and fact
 9
     include, but are not limited to:
10

11
                    i. What were and are the policies, programs, practices, procedures and

12                   protocols of Defendants regarding class members’ actual work and
13
                     tasks, and their job duties irrespective of job titles;
14

15                 ii. Whether Defendants violated California law by their policies,
16                   programs, practices, procedures and protocols regarding rest periods
17
                     for class members;
18

19                 iii. Whether Defendants violated California law by their policies,
20
                     programs, practices, procedures and protocols regarding lunch
21
                     breaks for class members;
22

23                 iv. What were and are the policies, programs, practices, procedures and
24
                     protocols of Defendants regarding furnishing to the class members,
25

26                   upon each payment of wages, itemized statements required by Labor

27                   Code section 226;
28
                                                   12
                  HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 13 of 33


 1                v. Whether Defendants violated California law by their policies,
 2
                   programs, practices, procedures and protocols regarding furnishing
 3

 4                 to the class members, upon each payment of wages, itemized
 5                 statements required by Labor Code section 226;
 6
                 vi. Whether Defendants violated Business & Professions Code sections
 7

 8                 17200 et seq. by their policies, programs, practices, procedures and
 9
                   conduct referred to in this cause of action;
10

11
                vii. Whether Defendants obtained voluntarily waivers with consent and

12                 full disclosure, and whether a written signed waiver is effective as to
13
                   all future meal and rest periods;
14

15              viii. The proper measure of damages sustained and the proper measure
16                 of restitution recoverable by members of the California class; and,
17
                 ix. Additional common questions of law and fact may develop as the
18

19                 litigation progresses.
20
           C.      Typicality: Plaintiff’s claims are typical of the claims of the class.
21
     Plaintiff and other class members sustained losses, injuries and damages arising
22

23   out of the Defendants’ common policies, programs, practices, procedures, and
24
     course of conduct referred to in each cause of action and throughout this
25

26   Complaint, which were applied uniformly to class members as well as Plaintiff.

27

28
                                                 13
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 14 of 33


 1   Plaintiff seeks recoveries for the same types of losses, injuries, and damages as
 2
     were suffered by the other class members as well as Plaintiff.
 3

 4         D.      Adequacy: Plaintiff and her counsel will fairly and adequately
 5   protect the interests of the class. Plaintiff has no interest that is adverse to the
 6
     interests of the other class members.
 7

 8         E.      Superiority: A class action is superior to other available means for
 9
     the fair and efficient adjudication of this controversy. Individual joinder of all
10

11
     class members is impractical. Class action treatment will permit a large number

12   of similarly situated persons to prosecute their common claims in a single forum
13
     simultaneously, efficiently, and without the unnecessary duplication of effort and
14

15   expense that numerous individual actions engender. Also, because the losses,
16   injuries and damages suffered by each of the individual class members are small
17
     in the sense pertinent to class action analysis, the expenses and burden of
18

19   individual litigation would make it extremely difficult or impossible for the
20
     individual class members to redress the wrongs done to them. On the other hand,
21
     important public interests will be served by addressing the matter as a class
22

23   action. The cost to the court system and the public of adjudication of individual
24
     litigation and claims would be substantial, and substantially more than if the
25

26   claims are treated as class action. Individual litigation and claims would also

27   present the potential for inconsistent or contradictory results.
28
                                                 14
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 15 of 33


 1         F.      Public Policy Considerations: Defendants and other employers
 2
     throughout the state violate wage and hour laws. Current employees are often
 3

 4   afraid to assert their rights out of fear of direct or indirect retaliation. Former
 5   employees are often fearful of bringing claims because doing so can harm their
 6
     employment and future employment and future efforts to secure employment.
 7

 8   Class actions provide class members who are not named in the complaint a degree
 9
     of anonymity that allows for vindication of their rights while eliminating these
10

11
     risks, or at least enormously reducing them.

12                                              VI.
13
                                      CAUSES OF ACTION
14

15                                    First Cause of Action
16                        Failure to Pay Minimum Wage
17     (Labor Code §§ 1182.12, 1194, 1197 and 1197.1, IWC Wage Orders, and
                the Fair Labor Standards Act 29 U.S.C. 201, et seq.)
18

19         49.     Plaintiff incorporate all previous paragraphs of this Complaint as
20
     though fully set forth herein.
21
           50.     At all relevant times, the Industrial Welfare Commission (IWC)
22

23   Wage Orders contained in Title 8 of the Code of Regulations (“Wage Orders”)
24
     applied to Plaintiff and other class members in their capacity as employees of
25

26   Defendants. The Wage Orders and California law provided, among other things,

27   that employees must receive minimum wage earnings for all hours worked.
28
                                                 15
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 16 of 33


 1         51.    During the liability period, Defendants have routinely failed to pay
 2
     Plaintiff the minimum wage required under California law.
 3

 4         52.    Plaintiff timecards and pay stubs did not have list her actual regular
 5   and overtime hours worked.
 6
           53.    Plaintiff worked unpaid hours for Defendants as a part of systematic
 7

 8   pattern of Defendants’ failing to pay employees for all hours worked.
 9
           54.    Labor Code Section 1194 provides in pertinent part: “any employee
10

11
     receiving less than the legal minimum wage or the legal overtime compensation

12   applicable to the employee is entitled to recover in a civil action the unpaid
13
     balance of the full amount of this minimum wage or overtime compensation,
14

15   including interest thereon, reasonable attorney’s fees, and costs of suit.”
16         55.    Labor Code Section 1197 provides that the “minimum wage for
17
     employees fixed by the commission or by any applicable state or local law, is the
18

19   minimum wage to be paid to employees, and the payment of a lower wage than
20
     the minimum so fixed is unlawful.”
21
           56.    Defendants violated California Labor Code sections 1182.12, 1194,
22

23   1197, 1197.1 and the applicable Wage Order, Wage Order No. 9, by willfully
24
     failing to pay all minimum wages due to Plaintiff and the class members.
25

26

27

28
                                               16
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 17 of 33


 1         57.    Plaintiff and the class members seek all actual, consequential and
 2
     incidental losses and damages, including, unpaid minimum wages, interest
 3

 4   thereon, attorneys’ fees, and costs.
 5         58.    In addition to the above-amounts, Plaintiff and the class she seeks to
 6
     represent will seek to recover one hundred dollars ($100) for each underpaid
 7

 8   employee for each pay period for which the employee is underpaid for any initial
 9
     violation that is intentionally committed, and two hundred fifty dollars ($250) for
10

11
     each subsequent violation for the same specific offense, for each underpaid

12   employee for each pay period for which the employee is underpaid regardless of
13
     whether the initial violation is intentionally committed.
14

15                                  Second Cause of Action
16                      Violations of the Fair Labor Standards Act
17                           (“FLSA,” 29 U.S.C. 201, et seq.)
18
           59.    Plaintiff incorporates all paragraphs of this Complaint as though
19
     fully set forth herein.
20

21         60.    Plaintiff is informed and believes, and thereon alleges, that
22
     Defendants have required collective class members, as part of their employment,
23

24
     to work without receiving the minimum wage for all hours worked, under 29

25   U.S.C. § 206(a). That section provides the following: “Every employer shall pay
26
     to each of her employees who in any workweek is engaged in commerce or in the
27

28   production of goods for commerce, or is employed in an enterprise engaged in
                                                17
               HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 18 of 33


 1   commerce or in the production of goods for commerce, wages at the [minimum
 2
     wage].”
 3

 4         61.    Plaintiff is informed and believes, and thereon alleges that
 5   Defendants have required, or require collective class members, as part of their
 6
     employment, to work without compensation.
 7

 8         62.    Plaintiff alleges that Defendants systematically violates the Fair
 9
     Labor Standards Act by failing to provide Plaintiff and other class members with
10

11
     minimum wage for all hours worked.

12         63.    Defendants' violations of the FLSA were willful and are ongoing.
13
           64.    Plaintiff proposes to undertake appropriate proceedings to have the
14

15   collective class members aggrieved by Defendants' unlawful conduct notified of
16   the pendency of this action and given the opportunity to join this action as
17
     Plaintiff, pursuant to 29 U.S.C. § 216(b), by filing written consents / joinders with
18

19   the Court.
20
           65.    Attached hereto as Exhibit A is Plaintiff’s Fair Labor Standard Act
21
     signed Consent to Join this collective action.
22

23         66.    As a result of Defendants’ unlawful conduct, Plaintiff and the
24
     collective class members have suffered damages as set forth herein.
25

26         67.    As a result of the foregoing, Plaintiff seeks judgment against

27   Defendants on her own behalf, and on behalf of those collective class members
28
                                                18
               HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 19 of 33


 1   similarly situated who file written consents to join in this action, for all unpaid
 2
     wages owed by Defendants to Plaintiff and the collective class members, pursuant
 3

 4   to 29 U.S.C. §§ 206 and 207, together with an award of an additional equal
 5   amount as liquidated damages, and costs, interests, and reasonable attorneys’
 6
     fees, pursuant to, inter alia, 29 U.S.C. § 216(b).
 7

 8                                    Third Cause of Action
 9
                               Failure to Provide Meal Periods
10                             (Labor Code §§ 226.7 and 512)
11
           68.    Plaintiff incorporates all previous paragraphs of this Complaint as
12

13
     though fully set forth herein.

14         69.    Throughout the period applicable to this cause of action, California
15
     law, as set forth in relevant part by the Industrial Welfare Commission Wage
16

17   Order No. 9 at section (11), provided as follows:
18
                        i.   No employer shall employ any person for a work period of
19                           more than five (5) hours without a meal period of not less
                             than 30 minutes
20
                  ...
21
                     ii.      If an employer fails to provide an employee a meal period in
22
                             accordance with the applicable provisions of this Order, the
23                           employer shall pay the employee one (1) hour of pay at the
24
                             employee’s regular rate of compensation for each work day
                             that the meal period is not provided.
25
           70.    Labor Code Section 512 states that an “employer may not employ an
26

27   employee for a work period of more than five hours per day without providing the
28
                                               19
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 20 of 33


 1   employee with a meal period of not less than 30 minutes” if and when such
 2
     employees work more than 5 hours in any given workday. Labor Code Section
 3

 4   512 further requires two 30 -minute duty-free meal periods when an employee
 5   works more than 10 hours in any given workday.
 6
           71.    Labor Code section 226.7 requires payment of one (1) hour of pay in
 7

 8   lieu of each meal periods not provided by the employer.
 9
           72.    Throughout the period applicable to this cause of action, Defendants
10

11
     failed to consistently allow and provide one or more duty-free 30-minute meal

12   periods in violation of Labor Code section 510 and Wage Order No. 9, as
13
     required by California law.
14

15         73.    By virtue of this unlawful conduct, Plaintiff and the class members
16   are entitled to compensation as stated above, plus interest, attorneys’ fees, costs
17
     and other applicable relief.
18

19         74.    Throughout the period applicable to this cause of action, Defendants
20
     required Plaintiff and the class members to work during meal periods mandated
21
     by the applicable orders of the Industrial Welfare Commission. Therefore,
22

23   Plaintiff and the class members are entitled to be paid as stated in Labor Code
24
     section 226.7, plus interest, attorneys’ fees, costs and other applicable relief.
25

26         75.    On information and belief, Plaintiff alleges that the class members

27   did not voluntarily or willfully waive rest and/or meal periods and were regularly
28
                                               20
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 21 of 33


 1   required to work through meal periods. Defendants failed to meet the
 2
     requirements for lawful on-duty meal periods and/or instituted a course of
 3

 4   conduct that created a working environment in which non-exempt employees
 5   were incapable of taking rest and/or meal periods. As such, non-exempt
 6
     employees were intimidated or coerced into waiving meal periods, and any
 7

 8   written waivers were obtained without full disclosure and are thus involuntarily
 9
     and without consent.
10

11
           76.    Plaintiff and the class she seeks to represent request relief as

12   described herein.
13
                                   Fourth Cause of Action
14

15                            Failure to Provide Rest Breaks
                              (Labor Code §§ 226.7 and 512)
16

17         77.    Plaintiff incorporates all previous paragraphs of this Complaint as
18
     though fully set forth herein.
19
           78.    Wage Order No. 9, Section 12, requires each employer to provide
20

21   each of its employees with at least one rest period of 10-minutes rest time for
22
     each 4 hours, or major fraction thereof, that each such employee works during
23

24
     each workday.

25         79.    Labor Code Section 226.7 provides that if an employer fails to
26
     provide an employee with a rest period in accordance with Wage Order No. 9, the
27

28   employer must pay such employee(s) one additional hour of pay at the
                                               21
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 22 of 33


 1   employee’s regular rate of pay for each day that such a rest period was not
 2
     provided.
 3

 4         80.    By their failure to provide rest periods for every four (4) hours or
 5   major fraction thereof worked per workday by non-exempt employees, and failing
 6
     to provide one (1) hour’s pay in lieu thereof, as alleged above and herein,
 7

 8   Defendants willfully violated the provisions of Labor Code sections 226.7 and
 9
     IWC Wage Orders at section (12).
10

11
           81.    By failing to keep adequate time records required by sections 226

12   and 1174(d) of the Labor Code and IWC Wage Order at section (7), Defendants
13
     have injured Plaintiff and class members, and made it difficult to calculate the
14

15   unpaid rest and meal period compensation due Plaintiff and members of the
16   Plaintiff class. On information and belief, Plaintiff alleges that Defendants’
17
     failure to maintain accurate records was willful.
18

19         82.    As a result of the unlawful acts of Defendants, Plaintiff and the class
20
     members she seeks to represent have been deprived of premium wages in
21
     amounts to be determined at trial, and are entitled to an accounting and recovery
22

23   of such amounts, plus interest and penalties thereon, attorneys' fees, and costs,
24
     under the Labor Code and the applicable IWC Wage Orders.
25

26         ///

27         ///
28
                                               22
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 23 of 33


 1                                    Fifth Cause of Action
 2
                         Failure to Pay All Wages at Termination
 3                               (Labor Code §§ 201- 203)
 4
           83.    Plaintiff incorporates all previous paragraphs of this Complaint as
 5

 6   though fully set forth herein.
 7
           84.    Plaintiff and many of the other class members quit or were
 8
     discharged from their employment within the statute of limitations period
 9

10   applicable to this cause of action.
11
           85.    Defendants failed to pay said employees, without abatement, all
12

13
     wages (as defined by applicable California law) within the time required by

14   applicable California law. Defendants’ failure to pay said wages within the
15
     required time was willful within the meaning of Labor Code section 203.
16

17         86.    As of the filing of the Complaint, Defendants failed to timely pay
18
     wages due, and Plaintiff and class members are owed penalties pursuant to Labor
19
     Code sections 201, 202, 203.
20

21         87.    Therefore, each of these employees is entitled to one day’s wages for
22
     each day he or she was not timely paid all said wages due, up to a maximum of
23

24
     thirty days’ wages for each employee. Because employees were never paid the

25   wages to which they were entitled, each employee is entitled to thirty days’
26
     wages.
27

28
                                               23
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 24 of 33


 1                                    Sixth Cause of Action
 2
                      Failure to Provide Accurate Wage Statements
 3                         (Labor Code §§ 226(b), 1174, 1175)
 4
           88.    Plaintiff incorporates all previous paragraphs of this Complaint as
 5

 6
     though fully set forth herein.

 7         89.    Labor Code section 1174(d) requires that every employee maintain
 8
     “payroll records showing the hours worked daily by and the wages paid to, and
 9

10   the number of piece-rate units earned by and any applicable piece rate aid to,
11   employees employed” in California.
12
           90.    Wage Order No. 9, Section 7 requires every employer in California
13

14   to “keep accurate information with respect to each employee including,” . . .
15
     “[t]ime records showing when the employee begins and ends each work period.
16
     Meal periods, split shift intervals and total daily hours worked shall also be
17

18   recorded.”
19
           91.    Plaintiff is informed and believes and upon that basis alleges, that
20

21   Defendants have failed to maintain accurate records in compliance with Labor

22   Code section 1174 and/or Wage Order No. 9 for Plaintiff and the class. Pursuant
23
     to Labor Code Section 1174.5, Plaintiff and the class are entitled to each collect a
24

25   civil penalty from Defendants in the amount of $500.
26
           92.    Labor Code section 226 requires each employer to furnish accurate
27
     itemized wage statements at the time of payment reflecting (1) the gross wages
28
                                               24
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 25 of 33


 1   earned, (2) the total hours worked, except for those whose compensation is based
 2
     solely on a salary and who is exempt, (3) the number of piece-rate units earned
 3

 4   and any applicable piece-rate if the employee is paid on a piece-rate basis, (4) all
 5   deductions, (5) net wages earned, (6) the dates of the period for which the
 6
     employee is paid, (7) the name of the employee and last four digits of the
 7

 8   employee’s social security number or identification number, (8) the name and
 9
     address of the legal entity that is the employer , and (9) all applicable hourly rates
10

11
     in effect during the pay period and the corresponding number of hours worked at

12   each hourly rate by the employee beginning July 1, 2013.
13
           93.    Throughout the period applicable to this cause of action, Defendants
14

15   intentionally failed to furnish to Plaintiff and the class members, upon each
16   payment of wages, itemized statements accurately showing, among other matters:
17
     total hours worked, the applicable hourly rates in effect during the pay period, and
18

19   the corresponding number of hours worked at each hourly rate.
20
           94.    Plaintiff and the class members were damaged by these failures
21
     because, among other things, the failures led them to believe that they were not
22

23   entitled to be paid, even though they were so entitled, and because the failures
24
     hindered them from determining the amounts of wages owed to them.
25

26         95.    Plaintiff and the class members are entitled to the amounts provided

27   for in Labor Code section 226(e), which provides for each employee to recover
28
                                               25
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 26 of 33


 1   from Defendants fifty dollars ($50) for the initial pay period in which a violation
 2
     occurred, and one-hundred dollars ($100) per class member for each violation in a
 3

 4   subsequent pay period, not to exceed an aggregate penalty of $4,000 per class
 5   member.
 6
           96.    Plaintiff and the class members are entitled to an award of attorney
 7

 8   fees plus costs.
 9
                                   Seventh Cause of Action
10

11
                            Violation of Unfair Competition Law
                            (Bus. and Prof. Code § 17200 et seq.)
12
           97.    Plaintiff incorporates all previous paragraphs of this Complaint as
13

14   though fully set forth herein.
15
           98.    Plaintiff brings this action on behalf of herself and each and all
16
     members of the general public, including the class, pursuant to Business and
17

18   Professions Code sections 17200 et seq. Defendants’ conduct alleged above
19
     constitutes unlawful business acts and practices in violation of Business &
20

21   Professions Code sections 17200 et seq. Defendants engaged in unfair

22   competition in violation of the UCL by violating, inter alia, each of the following
23
     laws, Labor Code sections 201, 202, 203, 226, 226.7, 226.8, 510, 512, 1174,
24

25   1175, 1182.12, 1194, 1197, 1197.1, 1198, 1199, and 2802, and applicable Wage
26
     Orders, including Wage Order No. 9.
27

28
                                                26
               HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 27 of 33


 1         99.    Defendants' course of conduct, acts, and practices in violation of the
 2
     California laws mentioned in the above paragraph constitute a separate and
 3

 4   independent violation of the UCL. Defendants' conduct described herein violates
 5   the policy or spirit of such laws or otherwise significantly threatens or harms
 6
     competition. The harm to Plaintiff and the class members in being wrongfully
 7

 8   denied lawfully earned wages outweighs the utility, if any, of Defendants' policies
 9
     or practices and, therefore, Defendants' actions described herein constitute an
10

11
     unfair business practice or act within the meaning of the UCL.

12         100. The unlawful and unfair business practices and acts of Defendants,
13
     and each of them, described above, have injured the class members in that they
14

15   were wrongfully denied the payment of earned wages.
16         101. Plaintiff, on behalf of herself and the class, seeks restitution in the
17
     amount of the respective unpaid wages earned and due at a rate not less than one
18

19   and one-half times the regular rate of pay for work performed in excess of forty
20
     hours in a work week, or eight hours in a day, and double the regular rate of pay
21
     for work performed in excess of twelve hours per day and such other legal and
22

23   equitable relief from Defendants’ unlawful and willful conduct as the Court
24
     deems just and proper.
25

26         102. Pursuant to Business and Professions Code sections 17200 et seq.,

27   for the statute of limitations period covered by this cause of action, Plaintiff and
28
                                               27
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 28 of 33


 1   the class members are entitled to restitution for at least the following: the unpaid
 2
     withheld and retained by Defendants referred to above.
 3

 4         103. Plaintiff, the class members, and the general public are also entitled
 5   to permanent injunctive and declaratory relief prohibiting Defendants from
 6
     engaging in the violations and other misconduct referred to above.
 7

 8         104. Defendants are also liable to pay attorneys’ fees pursuant to
 9
     California Code of Civil Procedure section 1021.5 and other applicable law, and
10

11
     costs. The Plaintiff, on behalf of herself and all class members, also seek

12   recovery of attorneys' fees and costs of this action to be paid by Defendant, as
13
     provided by the UCL and California Labor Code §§ 218, 218.5, and 1194.
14

15                                   Eight Cause of Action
16                         Violation of Labor Code Section 2699
17                 (California Private Attorney General Act (“PAGA”))
18
           105. Plaintiff, on behalf of herself and other aggrieved employees,
19
     incorporates all previous paragraphs of this Complaint as though fully set forth
20

21   herein.
22
           106. Plaintiff filed a Private Attorney General Act (“PAGA”) complaint
23

24
     online with the California’s Labor and Workforce Development Agency (LWDA)

25   on August 4, 2020, and served Defendants by certified mail as prescribed by the
26
     Labor Code.
27

28
                                                28
               HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 29 of 33


 1         107. California IWC Wage Order 4-2001 requires an employer to pay
 2
     each employee, on the established payday for the period involved, not less than
 3

 4   the applicable minimum wage for all hours worked in the payroll period, whether
 5   the remuneration is measured by time, piece, commission, or otherwise.
 6
           108. Defendants failed to pay Plaintiff and other aggrieve employees at
 7

 8   least minimum wage for all hours worked in violation of Labor Code sections
 9
     1194 and 1197.
10

11
           109. During the liability period, Defendants have routinely failed to pay

12   Plaintiff the minimum wage required under California law.
13
           110. Plaintiff, by virtue of her employment with Defendants is an
14

15   aggrieved employee with standing to bring an action under the PAGA. Plaintiff
16   has satisfied all prerequisites to serve as a representative of the general public to
17
     enforce California's labor laws, including, without limitation, the penalty
18

19   provisions identified in Labor Code section 2699.5.
20
           111. Since the LWDA took no steps within the time period required to
21
     intervene and because Defendants took no corrective action to remedy the
22

23   allegations set forth above, Plaintiff as a representatives of the people of the State
24
     of California, seeks any and all penalties otherwise capable of being collected by
25

26   the Labor Commission and/or the Department of Labor Standards Enforcement

27   ("DLSE"). This includes each of the following, as set forth in Labor Code
28
                                               29
              HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 30 of 33


 1   Section 2699.5, which provides that Section 2699.3(a) applies to any alleged
 2
     violation of the following provisions: Sections 558, 1194, 1197, 1197.1, and
 3

 4   1199.
 5           112. Labor Code section 2699 provides for civil penalties of $100 per
 6
     employee per pay period for the initial violation and $200 per employee per pay
 7

 8   period for each subsequent violation.
 9
             113. Plaintiff, as a representative of the general public, seeks to recover
10

11
     any and all penalties for each and every violation shown to exist or to have

12   occurred during the one year period before Plaintiff filed Notice with the LWDA
13
     of her intent to bring this action, in an amount according to proof, as to those
14

15   penalties that are otherwise only available to public agency enforcement actions.
16   Funds recovered will be distributed in accordance with the PAGA, with at least
17
     75% of the penalties recovered being reimbursed to the State of California and the
18

19   LWDA.
20
             114. As a result of the acts alleged above, Plaintiff and the class she seeks
21
     to represent seek penalties under Labor Code §§ 201-203, 212, 226, 226.7, 510,
22

23   1182.12, 1194, 1197, and 1197.1.
24
             115. Plaintiff, as a representative of the general public, seeks to recover
25

26   reasonable attorney's fees and costs under the PAGA, Labor Code section

27   2699(g)(1).
28
                                                30
               HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 31 of 33


 1         116. WHEREFORE, Plaintiff and the class she seeks to represent request
 2
     relief as described herein and below, and as the Court may deem proper.
 3

 4                                              VII.
 5                                  PRAYER FOR RELIEF
 6
           WHEREFORE, Plaintiff on behalf of herself and all members of the class,
 7

 8   pray for relief as follows:
 9
           1.        That the Court determine that this action may be maintained as a
10

11
     class action;

12         2.        That Plaintiff be appointed the representative of the proposed class
13
     and subclasses;
14

15         3.        That the attorneys of record for Plaintiff whose names appear in this
16   Complaint be appointed class counsel;
17
           4.        For civil penalties pursuant to Labor Code Sections 226(e), 226.8(b),
18

19   226.8(c), 1174.5, and 1197.1;
20
           5.        For compensatory damages representing the amount of unpaid wages
21
     owed to Plaintiff and the class members;
22

23         6.        For compensatory damages pursuant to Labor Code Section 226.7
24
     for missed meal and rest breaks;
25

26         7.        For compensatory damages pursuant to Labor Code Section 2802;

27

28
                                                 31
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
          Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 32 of 33


 1         8.      For reasonable attorneys’ fees and costs pursuant to Labor Code
 2
     Sections 226(e), 1194, and 2802(c);
 3

 4         9.      For such general and special damages as may be appropriate;
 5         10.     For liquidated damages as authorized pursuant to Labor Code
 6
     Sections 1194.2;
 7

 8         11.     For waiting time penalties and civil penalties for all class members
 9
     no longer in Defendants’ employ at the time of Judgment;
10

11
           12.     For pre-judgment interest;

12         13.     For restitution as described in the cause of action under Business &
13
     Professions Code §§ 17200 et seq. above;
14

15         14.     For permanent injunctive and declaratory relief described in the
16   cause of action under Business & Professions Code §§ 17200 et seq. above;
17
           15.     A declaratory judgment that the practices complained of herein are
18

19   unlawful under California state law;
20
           16.     Attorney’s fees and costs of suit, including expert fees pursuant to
21
     California Labor Code §§218.5, 1194, and Code Civ. Proc. §1021.5; and
22

23         17.     Such other injunctive and equitable relief as the Court may deem
24
     proper.
25

26

27

28
                                                 32
                HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT / CASE NO. 2:20-at-01279
         Case 2:20-cv-02527-KJM-KJN Document 1 Filed 12/22/20 Page 33 of 33


 1   DATED: December 22, 2020              NUNES WORKER RIGHTS LAW, APC
 2

 3

4                                          By: Anthony J. Nunes, Esq.
                                           Attorneys for Plaintiff, SHANNON
 5                                         HAMLIN, on behalf of herself and all others
 6                                         similarly situated
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28
                                             33
            HAMLIN ET AL. v. TC DEVA GROUP LLC - COMPLAINT I CASE NO. 2:20-at-O1279
